Case 2:19-cv-07952-FMO-MAA Document 58 Filed 03/04/20 Page 1 of 1 Page ID #:455

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                                                   CASE NUMBER:


  FOUR JAYS MUSIC COMPANY, et al.                                    2:19−cv−07952−FMO−MAA
                                                   Plaintiff(s),

           v.
  APPLE INC, et al.
                                                                     NOTICE TO FILER OF DEFICIENCIES IN
                                                 Defendant(s).       ELECTRONICALLY FILED DOCUMENTS




  PLEASE TAKE NOTICE:

  The following problem(s) have been found with your electronically filed document:

  Date Filed:         3/3/2020
  Document Number(s):                 54
  Title of Document(s):              Motion
  ERROR(S) WITH DOCUMENT:

  Local Rule 7.1−1 No Notice of Interested Parties and/or no copies.




  Other:

  compliance with Local Rule 7.1−1 is required no later than 3/6/2020, or the motion may be stricken
  Note: In response to this notice, the Court may: 1) order an amended or corrected document to be filed; 2) order the
  document stricken; or 3) take other action as the Court deems appropriate. You need not take any action in response to this
  notice unless and until the Court directs you to do so.


                                                Clerk, U.S. District Court

  Dated: March 4, 2020                          By: /s/ Vanessa Figueroa vanessa_figueroa@cacd.uscourts.gov
                                                   Deputy Clerk

  cc: Assigned District Judge and/or Magistrate Judge

      Please refer to the Court’s website at www.cacd.uscourts.gov for Local Rules, General Orders, and applicable forms.


   G−112A(05/19) NOTICE TO FILER OF DEFICIENCIES IN ELECTRONICALLY FILED DOCUMENTS
